 

Case 1:19-cv-10568-GBD Document 22 Filed 08/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

meee ee ee eee eR ee ee ee ee xX
JOSE OLIVARES, on behalf of himself and all
others similarly situated,
Plaintiffs,
ORDER
-against-
19 Civ. 10568 (GBD)
WARDROP FOODS, INC.; MATTHEW
WARDROP,
Defendants.
eee eee ee eee eee eee eee eee eee eee X

GEORGE B. DANIELS, District Judge:

Plaintiffs and Defendants have reached a settlement in this FLSA action and jointly move
this Court for an order approving the settlement. (ECF No. 21.) This Court, having reviewed
the terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House,
Inc., 796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with
the exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS
that:

1. The settlement payment to Plaintiff in the amount of $70,000.00 is approved;

2. The payment of attorneys’ fees in the amount of $23,851.33, and expenses in the

amount of $518.00 to Plaintiffs’ counsel is approved.

Dated: August 25, 2021
New York, New York

SO ORDERED.

Dcty. 8. Dorks

EAR B. DANIELS
ed States District Judge

 

 
